*974OPINION.
Van Fossan:
The issues and, in large part, the facts are the same in this case as in James Couzens, 11 B. T. A. 1040. Our decision in that case is controlling here.
The fair market value on March 1, 1913, of the stock in the Ford Motor Co. owned by petitioner was $5,250,000, or at the rate of $10,000 per share.
Reviewed by the Board.

Judgment will be entered under Rule 50.

Smith, Morris, Arundell, and Milliken did not participate in the consideration or decision of this proceeding.